Title: To Alexander Hamilton from Joseph Whipple, 9 July 1794
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth [New Hampshire] July 9, 1794. “Your letters of the 23d & 24th. Ultimo respecting the advances to be made to the Marshall of the district of New Hampshire I have received and to which due attention will be paid. Receipts for the payments already made in consequence of your letter of the 2d July 1793 have been regularly transmitted to the Office of the Comptroller with my Accounts.…”
